Title: From Library Company of Philadelphia to John Adams, 18 February 1793
From: Library Company of Philadelphia
To: Adams, John,United States Senate


				To the Senate of the United States
					
					February 18, 1793
				
				The Petition of the Directors of the Library Company of Philadelphia and of the Trustees of the Loganian Library Respectfully ShewethThat annual importations of Books are necessary for the use of the respective institutions committed to their care which by the present revenue Laws of the United States are subject to the same Duties as those imported for sale.That whatever promotes the general extension of literature deserves the countenance and protection of Government, is one of the Maxims of Freedom, and hence in some countries, by active Bounties and in others by exemptions from pecuniary impositions public libraries have been rendered public benefits.—It is only the last mentioned of these favours which your petitioners solicit with the greater confidence from a consideration of the prosperous state of the Revenues and from a persuasion that the Legislature of the Union are sensible that in the encouragement of learning they contribute to the preservation of Liberty and Happiness.—Your petitioners therefore respectfully pray that a Law may be passed exempting from any Duty or Impost Books imported for these and all other similar Institutions.
				
					Directors of the Library Company of Philada.Samuel PowelThomas ParkeWm BinghamJohn KaighnRichard WellsJosiah HewesJoseph PaschallBenjn RushW: RawleMordecai LewisTrustees of the Loganian LibrarySamuel PowelGeo: LoganWm BinghamThomas ParkeRichard WellsJohn KaighnJosiah HewesJoseph PaschallJas Smith jrJames LoganBenjn RushW: RawleMordecai Lewis
				
				
			